432 So.2d 195 (1983)
Paul R. LAYTON, Appellant,
v.
STATE of Florida, Appellee.
No. AQ-404.
District Court of Appeal of Florida, First District.
May 25, 1983.
Rehearing Denied June 15, 1983.
*196 Paul R. Layton, pro se.
No appearance for appellee.
MILLS, Judge.
Layton appeals the summary denial of his motion for relief pursuant to Rule of Criminal Procedure 3.850. We affirm.
Layton was sentenced in the Circuit Court for Duval County at a time when the experimental sentencing guideline project was underway. This project called for the sentencing judge to enter an order explaining any deviation from the guidelines.
Layton contends he was sentenced to 60 years when the guidelines call for 20 years, and no order was entered. He seeks to have the last 40 years of his sentence struck. We are not persuaded.
We are aware of no authority giving a prisoner any interest in the existence of such an order. In no way is the length of a sentence affected by the existence of an order. The order exists only to aid the drafters of more permanent and perhaps mandatory guidelines.
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.